FILED
                            NOT FOR PUBLICATION
                                                                            FEB 12 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


XIAO YAN LIN,                                    No. 12-70212

              Petitioner,                        Agency No. A095-648-447

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 2, 2016**
                               Pasadena, California

Before: REINHARDT, PAEZ, and M. SMITH, Circuit Judges.

      Xiao Yan Lin (“Lin”) petitions for review of the Board of Immigration

Appeals’ (“BIA”) denial of her motion to reopen. We deny the petition.

      Lin originally applied for asylum in 2003, claiming that she had fled China

to escape a marriage arranged to satisfy her father’s debt. The Immigration Judge

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“IJ”) denied Lin’s application. In 2011, Lin filed an untimely motion to reopen,

claiming that she converted to Protestantism after arriving in the United States, and

that she feared religious persecution if forced to return to China. 8 U.S.C. § 1229a.

1.    The BIA did not abuse its discretion by concluding that Lin failed to

demonstrate changed country conditions in China that would excuse the

untimeliness of her motion. See Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th

Cir. 2005) (holding that the denial of a motion to reopen is reviewed for abuse of

discretion). The BIA reasonably found that persecution of Protestants like Lin was

ongoing but had not increased in China between 2003 and 2011. The BIA relied

on country condition reports from 2009 and 2010, which stated that the Chinese

government “continued” to repress certain Protestant groups. Lin did present some

evidence that persecution increased during and after the 2008 Olympics in Beijing.

Given the conflicting evidence, however, we cannot reject as “arbitrary” the BIA’s

conclusion that there was no increase in the persecution of Protestants.

Ontiveros-Lopez v. INS., 213 F.3d 1121, 1124 (9th Cir. 2000) (internal quotation

marks omitted).

2.    Lin’s additional challenges to the BIA’s decision also fail. First, the BIA did

not mischaracterize Lin’s motion to reopen as based solely on changed personal

circumstances. Rather, the BIA satisfied this court’s holding in 2014 that “if there


                                          2
is sufficient evidence of changed conditions in the receiving country, there is

nothing in the plain language of the regulation that prevents a petitioner from

referring to his personal circumstances to establish the materiality of that

evidence.” Chandra v. Holder, 751 F.3d 1034, 1037 (9th Cir. 2014). The BIA

properly denied Lin’s motion due to the lack of evidence demonstrating changed

country conditions relating to her conversion to Protestantism. Second, the BIA

sufficiently assessed Lin’s evidence of changed country conditions. Najmabadi v.

Holder, 597 F.3d 983, 990 (9th Cir. 2010) (rejecting the argument that “where the

BIA has given reasoned consideration to the petition, and made adequate findings,

it must expressly parse or refute on the record each individual argument or piece of

evidence offered by the petitioner”) (quoting Wang v. BIA, 437 F.3d 270, 275 (2d

Cir. 2006). Third, the BIA did not abuse its discretion when it discounted a flyer

allegedly received by Lin’s aunt in China, because that flyer was “unsigned and

unauthenticated.”

      Petition DENIED.




                                           3